Joseph M. Conroy, J.
This is an action for a permanent injunction restraining the defendant, for a period of five years, from soliciting or serving plaintiff’s customers and for an accounting.
After trial, I find that the plaintiff and defendant entered into a written contract, dated October 20, 1952, which, among *571other things, provided “ (a) That he will not during his employment or after the end thereof, irrespective of the time, manner or cause of its termination, directly or indirectly, disclose to any person, firm, or corporation, the name, address or requirements of any customers of the Company or any of its branches, and that he will not divulge any other information that he has acquired or that he shall have acquired during his period of employment”; that the defendant left the employ of the plaintiff on or about October 16, 1957 and went into the linen supply business for himself and became a competitor of the plaintiff; that thereafter a customer of plaintiff, namely, Boar’s Head Provision Co., in January or February of 1959, after complaining to the plaintiff of the services being rendered to it, called the defendant and gave him the Boar’s Head Provision Co. business; that the patronage of the Boar’s Head Provision Co. was entirely unsolicited by the defendant; that the purpose of negative covenants in the type of contract in question is to prevent unfair business competition; that in this action, the covenant ‘ ‘ not to serve ’ ’ is the only covenant involved; that it is unreasonable and inequitable to prohibit the defendant, under the circumstances here, from serving-former customers of the plaintiff for a period of five years and that the defendant is entitled to judgment dismissing the complaint. Let judgment be entered accordingly. Submit judgment.